Case 2020CV002908 Document 1 Filed 05-08-2020 Page 1 of 1
FILED

 

STATE OF WISCONSIN CIRCUIT COURT MILWAUKEE ponorapes
i ; : ' at John Barrett
Karl H. Kraai vs. City of Milwaukee rlecveernng Ble bear CieuhGanil
2020CV002908

GF-180(CCAP), 06/2017 Electronic Filing Notice ; ; nS
Case 2:20-CHOOSCRIWWED oPHEY OS ht HHPE™e RE yen sehr ™=BBlcument 1-1

Honorable William S.

Case No. 2020CV002908
Class Code: Declaratory Judgment Pocan-26
Branch 26

CITY OF MILWAUKEE
200 E. WELLS STREET
MILWAUKEE WI 53202

 

Case number 2020CV002908 was electronically filed with/converted by the Milwaukee
County Circuit Court office. The electronic filing system is designed to allow for fast, reliable

exchange of documents in court cases.

Parties who register as electronic parties can file, receive and view documents online through
the court electronic filing website. A document filed electronically has the same legal effect as

a document filed by traditional means. Electronic parties are responsible for serving
non-electronic parties by traditional means.

You may also register as an electronic party by following the instructions found at
http://efiling.wicourts.gov/ and may withdraw as an electronic party at any time. There is a
$20.00 fee to register as an electronic party.

If you are not represented by an attorney and would like to register an electronic party, you
will need to enter the following code on the eFiling website while opting in as an electronic

party.

Pro Se opt-in code: a37523

Unless you register as an electronic party, you will be served with traditional paper documents
by other parties and by the court. You must file and serve traditional paper documents.

Registration is available to attorneys, self-represented individuals, and filing agents who are
authorized under Wis. Stat. 799.06(2). A user must register as an individual, not as a law firm,
agency, corporation, or other group. Non-attorney individuals representing the interests of a
business, such as garnishees, must file by traditional means or through an attorney or filing
agent. More information about who may participate in electronic filing is found on the court

website.

on
If you have questions regarding this notice, please contact the Clerk of Circuit Court at

414-278-4120.
Milwaukee County Circuit Court

Date: May 11, 2020 =
=. ee ee

< ss +
oa
Co me.
oe
es. oe

“a r

o > =

T] a
OAS

CD — a i
rz §80t46(5)(dyryWisconsin Statutes
muy
Case 2020CV002908 ‘Document 2 Filed 05-08-2020 Page 1 of 20

FILED
05-08-2020
John Barrett
Clerk of Circuit Court
STATE OF WISCONSIN CIRCUIT COURT 20206002908
MILWAUKEE COUNTY CIVIL COURT DIVISION Honorable William S.
KARL H, KRAAI

 

 

Pocan-26
Branch 26
on behalf of himself and all
others similarly situated,
c/o MacGillis Wiemer, LLC

11040 W. Bluemound Road, Suite 100
Milwaukee, WI 53226

 

Plaintiff,
v.

Case Number:
en Code: 30703, 30701

  

CITY OF MILWAUKEE 7 (

Q
itt

  

 

 

vase Type: Unclassified, Declaratory
Judgment
Q
200 East Wells Street h 6 2 S oo
Milwaukee, WI 53202 | oe SE
Ce ey
Defendant, a a =
a im
oe ee
SUMMONS a gee
Se
=) ~ rt
THE STATE OF WISCONSIN:
To the Defendant named above:

You are hereby notified that the Plaintiff named above has filed a lawsuit or other legal

action against you. The Complaint, which is attached, states the nature and basis of legal action.
Within forty-five (45) days of receiving this Summons, you must respond with a written

statement, as that term is used in Chapter 802 of the Wisconsin Statutes, to the Complaint. The

Court may reject or disregard an Answer that does not follow the requirements of Wisconsin
Statutes.

 

Case 2:20-cv-00909-WED Filed 06/17/20 Page 2 of 21 Document 1-1
Case 2020CV002908 — Docuntent 2 Filed 05-08-2020 Page 2 of 20

The Answer must be sent or delivered to the Court, whose address is:

Clerk of Courts

Milwaukee County Courthouse

901 N. 9" Street, Room 104

Milwaukee, W] 53233
and to MacGillis Wiemer, LLC, for the Plaintiff, at:

Attorney Christopher J. MacGillis

MacGillis Wiemer, LLC

11040 W. Bluemound Road, Suite 100

Milwaukee, WI 53226
You may have an attorney help or represent you.

If you do not provide a proper Answer within forty-five (45) days, the Court may grant
judgment against you for the award of money or other legal action requested in the Complaint,
and you may lose your right to object to anything that is or may be incorrect in the Complaint. A
judgment may be enforced as provided by law, A judgment awarding money may become a lien
against any real estate you own now or in the future, and may also be enforced by garnishment or
seizure of property.

Dated at Milwaukee, Wisconsin this 8" day of May, 2020.
MacGILLIS WIEMER, LLC

Attorneys for Plaintiff, Karl H. Kraai, on behalf of
himself and all others similarly situated

Ra os 7

“

Christopher J. MacGillis
State Bar No. 1068944
Kevin P. Todt

State Bar No. 109734]

Case 2:20-cv-00909-WED Filed 06/17/20 Page 3 of 21 Document 1-1
Case 2020CV002908 ~—_Docunient 2 Filed 05-08-2020 Page 3 of 20

Document Drafted By:
MacGillis Wiemer, LLC

11040 W. Bluemound Road, Suite 100
Milwaukee, WI 53226

T: (414) 727-5150

F: (414) 727-5155
chris@macgilliswiemer.com
kevin@macgilliswiemer.com

Case 2:20-cv-00909-WED Filed 06/17/20 Page 4of 21 Document 1-1
Case 2020CV002908 Document 2 Filed 05-08-2020 Page 4 of 20

 

 

 

 

FILED
05-08-2020
John Barrett
Clerk of Circuit Court
STATE OF WISCONSIN CIRCUIT COURT 2020CV002908
MILWAUKEE COUNTY CIVIL COURT DIVISION eee AHTSES.
ocan-
Branch 26
KARL H. KRAAI
on behalf of himself and all
others similarly situated,
c/o MacGillis Wiemer, LLC
11040 W. Bluemound Road, Suite 100
Milwaukee, WI 53226
Plaintiff, Case Number: oO
Vv. Case Code: 30703, 30701 oO 8B >
Case Type: Unclassified, Declaratory” im
Judgment co a oy
CITY OF MILWAUKEE m no
200 East Wells Street ~, Oo
Milwaukee, WI 53202 3 p> =
Sa
Defendant, ay m
A om
COMPLAINT

 

NOW COMES Plaintiff, Karl H. Kraai (“Kraai”), on behalf of himself and all others
similarly situated, by their attorneys, MacGillis Wiemer, LLC, by Christopher J. MacGillis and

Kevin P. Todt, show and allege to the Court as follows:

PRELIMINARY STATEMENT
J;

This is a collective and class action brought pursuant to the Fair Labor Standards

Act of 1938, as amended, (“FLSA”) and Wisconsin’s Wage Payment and Collection Laws, Wis.

Stat. § 109.01 ef seg., Wis. Stat. § 104.01 ef seg., Wis. Stat. § 103.001 ef seg., Wis. Admin. Code
§ DWD 274.01 ef seq., and Wis. Admin. Code § DWD 272.001 ef seq. (“WWPCL”), by Plaintiff
Kraai, on behalf of himself and all others similarly situated current and former non-exempt
employees of the Defendant City of Milwaukee, for the purposes of obtaining relief under the

FLSA and WWPCL for unpaid overtime compensation, unpaid agreed upon wages, liquidated

Case 2:20-cv-00909-WED Filed 06/17/20 Page 5of21 Document 1-1
Case 2020CV002908 — Docuntent 2 Filed 05-08-2020 Page 5 of 20

damages, costs, attorneys’ fees, declaratory and/or injunctive relief, and/or any such other relief
the Court may deem appropriate,

es Defendant, City of Milwaukee (“City of Milwaukee”), is a municipal agency that
is engaged in governmental activities.

3, Defendant, City of Milwaukee (“City of Milwaukee”), organized and established
the City of Milwaukee Fire Department (“Fire Department” or “Department”).

4, Defendant, City of Milwaukee, controls and manages the Fire Department, and by
extension, the employees of the Department.

5, Defendant operated an unlawful compensation system that deprived current and
former non-exempt Fire Department employees of their wages earned for all compensable work
time, including the requisite overtime pay premium for each hour worked over two hundred four
(204) hours in a twenty-seven (27) day work period. Specifically, Defendant’s unlawful policies
include failing to calculate the regular rate properly for overtime purposes. As a result, every
hour worked by Plaintiff exceeding two hundred four (204) hours per twenty-seven (27) day
work period for every work period was paid based on the employee’s base hourly rate, rather
than the overtime premium rate of one and one-half times that employee’s regular hourly rate, as
required by the FLSA.

6, Defendant’s deliberate and intentional failure to properly compensate its

employees for these hours worked violates federal law as set forth in the FLSA and state law as

set forth in the WWPCL.

Case 2:20-cv-00909-WED Filed 06/17/20 Page 6 of 21 Document 1-1
Case 2020CV002908 ‘Document 2 Filed 05-08-2020 Page 6 of 20

JURISDICTION AND VENUE

7. This Court has jurisdiction over Defendant in that Defendant is a governmental
agency conducting operations throughout the City of Milwaukee, which is a part of Milwaukee
County.

8. Defendant conducts substantial business in Milwaukee County, and Kraai resides
in Milwaukee County,

PARTIES

9, Defendant is a governmental agency with a principal place of business of 200
East Wells Street, Milwaukee, Wisconsin 53202.

10. For purposes of the FLSA, Defendant is an “employer” of an “employee,”
Plaintiff, as those terms are used in 29 U.S.C. §§ 203(d) and (e).

11. For purposes of the FLSA, Defendant is an “employer” of Plaintiff, and Plaintiff
is “employed” by Defendant, as those terms or variations thereof are used in Wis, Stat. §§ 109.01
et seq., 104.01 ef seg., and Wis, Admin. Code § DWD 272.01.

12.‘ Plaintiff Kraai is an adult male resident of the State of Wisconsin who resides in
Milwaukee County, Wisconsin. Plaintiffs Notice of Consent to Join this collective action
pursuant to 29 U.S.C. § 216(b) has been contemporaneously filed with the filing of this
Complaint.

13. Plaintiff has worked as a non-exempt, hourly employee with the City of
Milwaukee Fire Department within the last three (3) years from the date of filing of this
Complaint, and was a member of the Milwaukee Professional Fire Fighters’ Association Local

215, IAFF, AFL-CIO (“Local 215”) at all relevant times.

Case 2:20-cv-00909-WED Filed 06/17/20 Page 7 of 21 Document 1-1
Case 2020CV002908 — Docurient 2 Filed 05-08-2020 Page 7 of 20

14. Plaintiff brings this action on behalf of himself and all others similarly situated
employees of Defendant. Plaintiff performed similar job duties as other non-exempt City of
Milwaukee Fire Department employees employed by Defendant and who were subject to
Defendant’s same unlawful policies as enumerated herein,

15. Plaintiff, and all other similarly situated employees on whose behalf he brings this
Complaint, performed compensable work within and for the City of Milwaukee.

16. Defendant supervises Plaintiff's and all other similarly situated employees’ day-
to-day activities.

17. Defendant has the ability and authority to hire, terminate, promote, demote, and
suspend Plaintiff and all other similarly situated employees.

18. | Defendant has the ability and authority to review Plaintiff's work performance
and the work performance of all other similarly situated employees.

19. Defendant establishes the work rules, policies, and procedures by which Plaintiff
and all other similarly situated employees abide in the workplace.

20. Defendant controls the terms and conditions of Plaintiffs and all other similarly
situated employees’ employment.

21. Defendant establishes Plaintiff's and all other similarly situated employees’ work
schedules and provides Plaintiff and all other similarly situated employees with work
assignments and hours of work.

22. ‘Plaintiff's hours of work and the hours of work of all other similarly situated

employees are tracked and recorded by Defendant.

Case 2:20-cv-00909-WED Filed 06/17/20 Page 8 of 21 Document 1-1
Case 2020CV002908 ‘ Document 2 Filed 05-08-2020 Page 8 of 20

GENERAL ALLEGATIONS

23. Plaintiff presently works and has worked for Defendant as a non-exempt, hourly-
paid City of Milwaukee employee within the three (3) years preceding the filing of this
- Complaint, and is a member of Local 215,

24, Non-exempt City of Milwaukee Fire Department employees of Defendant are
employed in various related positions, including but not limited to Milwaukee Firefighter, as a
part of Defendant’s emergency services activities.

25. The City of Milwaukee established, pursuant to 29 U.S.C. § 207(k), a twenty-
seven (27) day, two hundred four (204) hour work period for the purposes of computing
overtime compensation for non-exempt Fire Department employees engaged in fire protection
activities.

26. Ona daily basis, Plaintiff, works alongside other non-exempt City of Milwaukee
Fire Department employees of Defendant, and engage in fire prevention and suppression
activities, as well as emergency medical services,

27. Defendant’s collective bargaining agreement with Local 215, of which Plaintiff
and other similarly situated employees of the Defendant are members, contains the terms and
conditions of employment for Defendant’s non-exempt Local 215 member employees.

28. Pursuant to the collective bargaining agreement, federal and Wisconsin state law,
all hours worked by Plaintiff and all other similarly situated employees in excess of two hundred
four (204) hours in a twenty-seven (27) day work period will be compensated at the rate of one

and one-half times the employee’s regular rate.

Case 2:20-cv-00909-WED Filed 06/17/20 Page 9 of 21 Document 1-1
Case 2020CV002908 ‘Document 2 Filed 05-08-2020 Page 9 of 20

29. During the three (3) years preceding the filing of this Complaint, Plaintiff Kraai
and similarly situated Fire Department employees routinely worked over two hundred four (204)
hours in the twenty-seven (27) day work period.

30. During the three (3) years preceding the filing of this Complaint, Plaintiff Kraai
and similarly situated Fire Department employees received additional remuneration for
employment, including but not limited to, longevity bonuses, EMT-II certification bonuses,
temporary assignment bonuses, temporary promotion bonuses, educational program bonuses, and
special unit bonuses.

31. Additional remuneration for employment, including the types of remuneration
specifically referenced in the preceding paragraph, was not included by Defendant when it
calculated the regular rate for Plaintiff Kraai and similarly situated Fire Department employees.

32. During the three (3) years preceding the filing of this Complaint, Plaintiff Kraai
and similarly situated Fire Department employees were paid an overtime premium based on their
base hourly rate, rather than their regular rate as defined in 29 U.S.C. § 207(e).

33. | Defendant’s practice of paying an overtime premium based on the base rate of
pay, rather than the regular rate of pay, operated to deprive Plaintiff and other similarly situated
employees of overtime compensation due to them under applicable federal and state laws.

34. | Defendant was or should have been aware that Plaintiff's overtime premium must
be computed based on Plaintiff's regular rate of pay, rather his base rate of pay.

35. Defendant was or should have been aware that similarly situated Fire Department
employees’ overtime premium should be based upon their regular rate of pay, rather than their

base rate of pay.

Case 2:20-cv-00909-WED Filed 06/17/20 Page 10 of 21 Document 1-1
Case 2020CV002908 Document 2 Filed 05-08-2020 Page 10 of 20

36.  Defendant’s policy operated to deprive Plaintiff and all other similarly situated
employees of overtime compensation due to them.

37. Defendant was or should have been aware of its failure to pay an overtime
premium rate of one and one-half times the employee’s regular hourly rate failed to adequately
compensate Plaintiff and similarly situated employees for overtime hours worked.

38. Asa result of Defendant’s policy and practice described above, Plaintiff did not
receive the full amount of overtime compensation due to him for the three (3) year period
preceding the filing of this Complaint.

39. | Asaresult of Defendant’s policy and practice described above, similarly situated
employees did not receive the full amount of overtime compensation due to them for the three
(3) year period preceding the filing of this Complaint.

CLASS ACTION ALLEGATIONS

40. Plaintiff brings this action on behalf of himself and all other similarly situated
employees as authorized under the FLSA, 29 U.S.C. § 216(b) and Wis. Stat. § 803.08. The
similarly situated employees include:

Proposed Class: All persons who are or have been employed by
Defendant as non-exempt employees of the Fire Department who
were engaged in fire protection activities, within three (3) years
prior to this action’s filing date and have not been compensated for
all hours worked in excess of two hundred four (204) hours in a
twenty-seven (27) day work period as a result of the Defendant
failing to calculate the overtime premium based upon the
employee’s regular rate.
41. Defendant, as a matter of policy and practice, did not compensate its employees

for all hours of compensable overtime worked performed by the proposed class during a work

period.

Case 2:20-cv-00909-WED Filed 06/17/20 Page 11 of 21 Document 1-1
Case 2020CV002908 © Document 2 Filed 05-08-2020 Page 11 of 20

42. These practices resulted in Plaintiff and the proposed class being denied overtime
compensation by Defendant at the rate of one and one-half times their regularly hourly rate of
pay for hours worked in excess of two hundred four (204) in a given twenty-seven (27) day work
period.

43. The effect of such a practice was for Defendant to deny the proposed class their
wage, including overtime compensation at one and one-half times the regular rate, for hours
worked in excess of two hundred four (204) hours within a twenty-seven (27) day period.

44. The First Claim for Relief is brought under and maintained as an opt-in Collective
Action pursuant to 29 U.S.C. § 216(b) and Wis. Stat. § 803.08, by Plaintiff on behalf of the
proposed class.

45. The proposed class claims may be pursued by those who affirmatively opt in to
this case, pursuant to 29 U.S.C. § 216(b) and Wis. Stat. § 803.08.

46. | Upon information and belief, Plaintiff and the proposed class are and have been
similarly situated, have and have had substantially similar job requirements and pay provisions,
and are and have been subject to Defendant’s decisions, policies, plans and programs, practices,
procedures, protocols, routines, and rules willfully failing and refusing to compensate them for
each hour worked including overtime compensation. The claims of Plaintiff stated herein are the
same as those of the proposed class.

47. Plaintiff and the proposed class seek relief on FLSA and state wage claim
violations, Defendant’s practice of failing to properly and lawfully compensate employees for all
hours worked including overtime compensation.

48. The proposed class is readily ascertainable. For purpose of notice and other

purposes related to this action, the names, phone numbers, and addresses are readily available

Case 2:20-cv-00909-WED Filed 06/17/20 Page 12 of 21 Document 1-1
Case 2020CV002908 — Document 2 Filed 05-08-2020 Page 12 of 20

from Defendant. Notice can be provided to the proposed class via first class mail to the last
address known by Defendant and through posting at Defendant’s facility in areas where postings
are normally made.

49, Defendant’s conduct, as set forth in this Complaint, was willful and in bad faith,
and has caused significant damages to Plaintiff and the proposed class.

50. Plaintiff Kraai also seeks to represent himself and the other persons who are
similarly situated to him because the relatively low dollar amount of failure to properly pay
overtime wages by the Defendant make it an appropriate situation for a class to be certified under
federal and state law, including Wis. Stat. § 803.08.

51, Whether or not the Defendant failed to properly pay overtime based upon the
regular rate, as required by federal and state law, is a common issue for the Plaintiff and
similarly situated Department employees who worked overtime and received additional
remuneration beyond his/her base wages.

52. Plaintiff's claims are typical because he has not been paid the full amount of
overtime premium, based upon the regular rate, due under federal and state law.

53. The number of persons are affected by the Defendant’s failure to properly
compute overtime compensation are so numerous that joinder of all in a single action is
impractical, The disposition of their claims as a class will benefit the parties and the Court.
Although the precise number of such persons is unknown, upon information and belief, there are
approximately six hundred (600) to seven hundred (700) members of the proposed class.

54. The Plaintiff is an adequate representative of the proposed class.

Case 2:20-cv-00909-WED Filed 06/17/20 Page 13 of 21 Document 1-1
Case 2020CV002908 ~~ Docunhent 2 Filed 05-08-2020 Page 13 of 20

55. Plaintiffs counsel are adequate and best suited to represent Plaintiff and the class
in this matter based on their knowledge of the legal issues involved and their experience in
representing members of the proposed class in numerous other actions.

56. The members of the class are easily ascertained from the Defendant’s own
records. The Defendant possesses payroll information for each of the persons included in the
proposed class. These records are admissible in any proceeding as they are statements made by
the Defendant.

57. The common issue identified for the Plaintiff and the class is also the predominant
issue.

58. A class action is superior to requiring many repetitive individual actions that will
raise the same issue and ask for the same relief against the Defendant. The amount of actual
damages make individual actions unlikely and Plaintiff is unaware of any individual actions that
have been pursued by other non-exempt City of Milwaukee Fire Department employees. In the
absence of a class, the state’s limit on fees that may be charged will not be enforced and the
Defendant will retain an illegal windfall.

FIRST CLAIM FOR RELIEF
Violation of the Fair Labor Standards Act of 1938, as Amended
(Plaintiff on behalf of himself and the proposed class)

59. Plaintiff, on behalf of himself and the proposed class, reasserts and incorporates
by reference all paragraphs set forth above as if restated herein.

60.  Atall times material herein, Plaintiff and the proposed class have been entitled to
the rights, protections, and benefits provided under the FLSA, 29 U.S.C, § 201 ef seq.

61. At all times material herein, Defendant was an employer of Plaintiff and the

proposed class as provided under the FLSA.

10

Case 2:20-cv-00909-WED Filed 06/17/20 Page 14 of 21 Document 1-1
Case 2020CV002908 Docurhent 2 Filed 05-08-2020 Page 14 of 20

62. At all times material herein, Plaintiff and the proposed class were employees of
Defendant as provided under the FLSA.

63. Plaintiff and the proposed class are victims of uniform and Department-wide
compensation policy and practice in violation of the FLSA.

64. Defendant violated the FLSA by failing to account for and compensate Plaintiff
and the proposed class for overtime premium pay based on the regular hourly rate, for each hour
he/she worked in excess of two hundred four (204) hours each twenty-seven (27) day work
period.

65. Defendant suffered or permitted Plaintiff and the proposed class to perform work
without being properly or lawfully compensated for each hour worked. The effect of such a
practice was for Defendant to deny Plaintiff and the proposed class their agreed upon wage,
including overtime compensation at one and one-half times the regular rate.

66. | The FLSA regulates, among other things, the payment of an overtime premium by
public employers.

67. Defendant was and is subject to the overtime pay requirements of the FLSA.

68. Defendant’s failure to properly compensate Plaintiff and the proposed class was
willfully perpetrated. Defendant has not acted in good faith nor with reasonable grounds to
believe its actions and omissions were not a violation of the FLSA, and as a result thereof,
Plaintiff and the proposed class are entitled to recover an award of liquidated damages in an
amount equal to the amount of unpaid overtime premium pay described above pursuant to
Section 216(b) of the FLSA, 29 U.S.C. § 216(b). Alternatively, should the Court find that
Defendant did not act willfully in failing to pay overtime premium pay based upon the

employee’s regular rate, Plaintiff and the proposed class are entitled to an award of pre-judgment

1]

Case 2:20-cv-00909-WED Filed 06/17/20 Page 15 of 21 Document 1-1
Case 2020CV002908 — Document 2 Filed 05-08-2020 Page 15 of 20

interest at the applicable legal rate.

69. Asa result of the aforesaid willful violations of the FLSA’s provisions, overtime
compensation has been unlawfully withheld by Defendant from Plaintiff and the proposed class
for which Defendant is liable pursuant to 29 U.S.C. § 216(b).

70. ‘Plaintiff and the proposed class are entitled to damages equal to the overtime
premium pay based upon the regular rate within the three (3) years preceding the date of filing of
this Complaint, plus periods of equitable tolling because Defendant acted willfully and knew or
showed reckless disregard of whether its conduct was prohibited by the FLSA.

71. Pursuant to FLSA, 29 U.S.C. § 216(b), successful plaintiffs are entitled to
reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action
for unpaid wages and overtime wages,

SECOND CLAIM FOR RELIEF
Violation of WWPCL — Unpaid Overtime
(Plaintiff on behalf of himself and the proposed class)

72. Plaintiff, on behalf of himself and the proposed class, re-alleges and incorporates
all previous paragraphs as if they were set forth herein.

73.  Atall relevant times, Plaintiff and the proposed class were employees of within
the meaning of Wis. Stat. § 109.01(1r).

74. At all relevant times, Plaintiff and the proposed class were employees of within
the meaning of Wis. Stat. § 103.001(5).

7. At all relevant times, Plaintiff and the proposed class were employees of within
the meaning of Wis. Stat. § 104.01(2)(a).

76. At all relevant times, Defendant was an employer of Plaintiff and the proposed

class within the meaning of Wis. Stat. § 109.01(2).

12

Case 2:20-cv-00909-WED Filed 06/17/20 Page 16 of 21 Document 1-1
Case 2020CV002908 — Docunent 2 Filed 05-08-2020 Page 16 of 20

77, At all relevant times, Defendant was an employer of Plaintiff and the proposed
class within the meaning of Wis. Stat. § 103.001(6).

78. At all relevant times, Defendant was an employer of Plaintiff and the proposed
class within the meaning of Wis. Stat. § 104.01(3)(b).

79, At all relevant times, Defendant was an employer of Plaintiff and the proposed
class within the meaning of Wis. Admin. Code § DWD 274.015.

80. At all relevant times, Defendant has employed, and continues to employ, Plaintiff
and the proposed class within the meaning of Wis. Stat. §§ 109.01 ef seg., 103.01 et seq., 104.01
et seq., and Wis. Admin. Code § DWD 274.01 et seq.

81. Throughout the relevant time period, Plaintiff and the proposed class regularly
performed activities that were an integral and indispensable part of his or her principal activities
without receiving compensation for these activities.

82. At all relevant times, Defendant had common policies, programs, practices,
procedures, protocols, routines, and rules of willfully failing to properly pay Plaintiff and the
proposed class overtime compensation.

83. The foregoing conduct, as alleged above, constitutes continuing, willful violations
of the Wisconsin Wage Payment and Collection Laws.

84. Defendant willfully failed to pay Plaintiff and the proposed class overtime
premium compensation for all hours worked in excess of two hundred four (204) hours a twenty-
seven (27) day work period, in violation of Wisconsin Wage Payment Laws.

85. As set forth above, Plaintiff and the proposed class members have sustained
losses in their compensation as a proximate result of Defendant’s violations. Accordingly,

Plaintiff and the proposed class seek damages in the amount of their respective unpaid

13

Case 2:20-cv-00909-WED Filed 06/17/20 Page 17 of 21 Document 1-1
Case 2020CV002908 — Docunient 2 Filed 05-08-2020 Page 17 of 20

compensation, injunctive relief requiring Defendant to cease and desist from its violations of the
Wisconsin laws described herein and to comply with them, and such other legal and equitable
relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff and the proposed
class may be entitled to liquidated damages equal and up to fifty percent (50%) of the unpaid
wages.

86. Plaintiff and the proposed class seek recovery of attorneys’ fees and the costs of
this action to be paid by Defendant pursuant to the WWPCL.

THIRD CLAIM FOR RELIEF
WWPCL - Failure To Pay Agreed Upon Wage
(Plaintiff on behalf of himself and the proposed class)

87. Plaintiff, on behalf of himself and the proposed class, re-alleges and incorporates
all previous paragraphs as if they were set forth herein.

88. Plaintiff and the proposed class have been entitled payment from Defendant at the
agreed upon wage, as defined in Wis. Stat. § 109.01(3), for each hour worked by Plaintiff and the
proposed class pursuant to Wis. Stat. § 109.03.

89. Defendant violated the WWPCL by failing to properly compensate Plaintiff and
the proposed class for each hour worked by Plaintiff and the proposed class through the failure to
pay the overtime premium as described above.

90. As set forth above, Plaintiff and the proposed class members have sustained
losses in their compensation as a proximate result of Defendant’s violations. Accordingly,
Plaintiff, on behalf of himself and the proposed class, seeks damages in the amount of Plaintiff
and the proposed class members’ respective unpaid compensation, injunctive relief requiring
Defendant to cease and desist from their violations of the Wisconsin laws described herein and to

comply with them, and such other legal and equitable relief as the Court deems just and proper.

14

Case 2:20-cv-00909-WED Filed 06/17/20 Page 18 of 21 Document 1-1
Case 2020CV002908 — Docuntent 2 Filed 05-08-2020 Page 18 of 20

Under Wis, Stat. § 109.11, Plaintiff and the proposed class may be entitled to liquidated damages

equal and up to fifty percent (50%) of the unpaid wages.
91. Plaintiff, on behalf of himself and the proposed class, seeks recovery of attorneys’

fees and the costs of this action to be paid by Defendant pursuant to Wisconsin Wage Payment

Laws.

DEMAND FOR RELIEF

WHEREFORE, it is respectfully requested that this Court grant the following relief:

a) At the earliest possible time, issue an Order allowing Notice, or issue such Court
supervised Notice, to all similarly-situated current and former Department employees
informing them of this action and their rights to participate in this action and including
such future employees who may commence employment during the pendency of this
action, Such Notice shall inform all similarly-situated current and qualified former
Department employees of the pendency of this action, the nature of this action, and of
their right to “opt in” to this action. Additionally, such notice will include a statement
informing the similarly-situated current, future, and qualified former Department
employees that it is illegal for Defendant to take any actions in retaliation of their consent
to join this action;

b) At the earliest possible time, issue an Order certifying this action as a class action
pursuant to Wis. Stat. § 803.08;

c) At the earliest possible time, issue an Order appointing MacGillis Wiemer, LLC as class
counsel pursuant to Wis. Stat. § 803.08;

d) Issue an Order declaring Defendant’s actions as described in the Complaint as unlawful
and in violation of the FLSA and Wisconsin Law and applicable regulations and as
willful as defined in the FLSA and Wisconsin Law;

e) Issue an Order directing and requiring Defendant to pay Plaintiff and all other similarly-
situated employees damages in the form of reimbursement for unpaid overtime wages for
all time spent performing compensable work for which they were not paid pursuant to the
regular rate, as provided by the FLSA and WWPCL;

f) Issue an Order directing and requiring Defendant to pay Plaintiff and all other similarly-
situated employees damages in the form of reimbursement for unpaid agreed upon wages
for all time spent performing compensable overtime work for which they were not paid
pursuant to the regular rate, as provided by the FLSA and WWPCL,

g) Issue an Order directing and requiring Defendant to pay Plaintiff and all other similarly-

15

Case 2:20-cv-00909-WED Filed 06/17/20 Page 19 of 21 Document 1-1
Case 2020CV002908 —Docunent 2 Filed 05-08-2020 Page 19 of 20

situated Department employees liquidated damages pursuant to the FLSA and WWPCL
in an amount equal to, and in addition to the amount of wages and overtime wages owed
to them;

h) Issue an Order directing Defendant to reimburse Plaintiff and all other similarly-situated
employees for the costs and attorneys’ fees expended in the course of litigating this
action, pre-judgment and post-judgment interest;

i) For benefits for the full amount of the Plaintiff's damages to be determined by a jury; and

j) Provide Plaintiff and all other similarly situated employees with such other and further
relief, as the Court deems just and equitable.

PLEASE TAKE NOTICE THAT THE PLAINTIFF DEMANDS A TRIAL BY A
TWELVE (12) PERSON JURY IN THE ABOVE MATTER.

Dated at Milwaukee, Wisconsin, this 8" day of May, 2020.

MacGILLIS WIEMER, LLC
Attorneys for Plaintiff, Karl H. Kraai, on behalf of
himself and all others similarly situated

Christopher J. MacGillis
State Bar No. 1068944
Kevin P, Todt

State Bar No. 109734]

 

Document Drafted By:
MacGillis Wiemer, LLC

11040 W. Bluemound Road, Suite 100
Milwaukee, WI 53226.

T: (414) 727-5150

F: (414) 727-5155
chris@macgilliswiemer.com
kevin(amacpilliswiemer.com

16

Case 2:20-cv-00909-WED Filed 06/17/20 Page 20 of 21 Document 1-1
Case 2020CV002908 “Docuntent 2 Filed 05-08-2020 Page 20 of 20

CITY OF MILWAUKEE - FIRE DEPARTMENT
CONSENT TO JOIN FORM

Pursuant to 29 U.S.C. § 216(b), I hereby consent to make a claim against the City of Milwaukee
(the “City”) for overtime, agreed-upon wages, and/or any other claim for wages brought in this
action against the City. If this case does not proceed collectively, I also consent to join any
subsequent action to assert these claims against the City. I hereby authorize the filing and
prosecution of this Fair Labor Standards Act action in my name and on my behalf as designate
Karl H. Kraai as class representative to make decisions on my behalf concerning this litigation,
the method and manner of conducting this litigation, the entering of an agreement with Plaintiffs’
counsel concerning attorneys’ fees and costs, and all other matters pertaining to this lawsuit.
During the past three years there were times that I worked for the City without being

compensated for each hour I worked including overtime premium compensation based on my
regular rate.

NAME: K wy | K CUA)

Please Print Name

homme, eter!

Please Sign Name

DATE: BL. 20

Date

Please Mail to: Christopher J. MacGillis / Kevin P, Todt
MacGillis Wiemer, LLC
11040 W. Bluemound Road, Suite 100
Milwaukee, WI 53226
T: (414) 727-5150
F: (414) 727-5155

Case 2:20-cv-00909-WED Filed 06/17/20 Page 21 of 21 Document 1-1
